Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00439-CR

                                        Dorian Angel GARCIA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021-CR-2166
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 2, 2022

APPEAL DISMISSED

           Pursuant to a plea-bargain agreement, appellant pleaded nolo contendere to one count of

possession with intent to deliver a controlled substance (heroin) in an amount of one gram or more

but less than four grams. The trial court assessed punishment at four years in prison. On August

10, 2021, the trial court signed a certification of defendant’s right to appeal stating this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

           Generally, in a plea bargain case, a defendant may appeal only: (1) those matters that were

raised by written motion filed and ruled on before trial, (2) after getting the trial court’s permission
                                                                                         04-21-00439-CR


to appeal, or (3) where the specific appeal is expressly authorized by statute. See id.

25.2(a)(2)(A),(B), (C). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate the trial court gave its permission to appeal. See

id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-bargain

case and appellant does not have a right to appeal. We must dismiss an appeal “if a certification

that shows the defendant has the right of appeal has not been made part of the record.” Id. 25.2(d).

        On December 17, 2021, this court issued an order stating this appeal would be dismissed

pursuant to Texas Rule of Appellate Procedure 25.2(d), unless an amended trial court certification

showing that appellant has the right to appeal is made part of the appellate record on or before

January 7, 2022. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—

San Antonio 2003, order). Appellant has not responded to our order and an amended trial court

certification has not been filed. Accordingly, we dismiss this appeal.

                                                    PER CURIAM

Do not publish




                                                  -2-